Citation Nr: 0606099	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-09 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied entitlement to a TDIU.  
The veteran perfected a timely appeal of this issue to the 
Board.  

In November 2005, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Acting Veterans Law Judge.  A transcript of these 
proceedings has been made a part of the veteran's claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

The Board first notes that, in his testimony before the 
Board, the veteran indicated that he had applied for, and was 
denied, disability benefits from the Social Security 
Administration.  The veteran's claims file, however, contains 
no records related to this application.  The RO should 
therefore make all necessary attempts to obtain the records 
related to this application and denial.  38 C.F.R. § 3.159.  
See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain 
records in the custody of a Federal department or agency, 
including the Social Security Administration, VA must make as 
many requests as are necessary to obtain relevant records; VA 
will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile).

The record also indicates that the veteran has received VA 
Vocational Rehabilitation training.  The veteran's full 
Vocational Rehabilitation and Education (VRE) folder, 
however, is not associated with the claims folder.  In 
addition to information contained in a VRE folder, any report 
regarding infeasibility of training should be obtained.  Such 
records should be obtained and considered in the adjudication 
of the veteran's claim.  

In addition, the veteran, in support of his TDIU claim, 
contends that he is unable to work due to the severity of his 
service-connected knee disabilities.  In this regard, the 
Board notes that the veteran's service-connected bilateral 
knee disabilities are rated as two 30 percent evaluations and 
two 10 percent evaluations, resulting in a combined 70 
percent evaluation.  38 C.F.R. § 4.25, 4.26.  The veteran 
therefore satisfies the numerical requirements for TDIU set 
forth in 38 C.F.R. § 4.16(a).  The Board also observes that 
there are several opinions of record, including a VA 
examination dated in April 2005, addressing whether the 
veteran may be limited in his employment due to his service-
connected knee disabilities.  Most indicate that the veteran 
has limitations, but to date no opinion has been rendered 
regarding whether the veteran is totally disabled due to his 
service-connected conditions. Specifically, the April 2005 VA 
examiner stated that "[the veteran's] function impairment, 
due to his bilateral knee conditions may prevent his 
potential employment" and "I think this would be dependent 
on what job he was to perform."  

The Board therefore finds that this matter should be 
remanded, in order to clarify whether the veteran is unable 
to maintain a substantially gainful occupation due to his 
service-connected disabilities, before a decision concerning 
his appeal can be made.  See Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001); VAOPGCPREC 12-2001.  

Finally, the veteran also testified that he has been seen 
regularly at the VA Medical Centers in Columbia, South 
Carolina, and Durham, North Carolina since 1999.  Recent 
records from these facilities, however, have not been 
associated with the veteran's claims file.  On remand, 
therefore, the RO should also update the claims file to 
include any medical and treatment records from these 
facilities, dated from 2002 with respect to the Columbia VA 
Medical Center, and since 1999 with respect to the Durham VA 
Medical Center.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
the VCAA specifically provides that the duty to assist 
requires that these records be considered in the adjudication 
of the veteran's claims.  38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
folder, that have treated him since 
service for his knee conditions.  This 
should specifically include any records 
of the Columbia, South Carolina, VA 
Medical Center dated from 2002, and from 
the Durham, North Carolina, VA Medical 
Center, dated from 1999.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The RO should determine whether the 
veteran received vocational 
rehabilitation training and/or counseling 
from VA, and, if so, should obtain the 
full VRE folder, including any report 
regarding infeasibility of retraining, 
and associate it with the claims folder.  
If any such records are not available, or 
the search any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the veteran should be informed in 
writing. 

4.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should arrange for the veteran's 
claims folder to be reviewed by the 
examiner who prepared the April 2005 VA 
examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's service-connected 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful 
occupation.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  

If the examiner again physically examines 
the veteran, all appropriate tests and 
studies, including X-rays and range of 
motion studies, should be conducted, and 
all clinical findings should reported in 
detail.  The examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and incoordination.  
And, the examiner should indicate 
whether, and to what extent, the veteran 
experiences functional loss during flare-
ups of pain and/or weakness of his knees 
(to include with use or upon activity) as 
a result of the service-connected 
disabilities.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion on both flexion 
and extension.  

The examiner must then opine as to 
whether, without regard to the veteran's 
age or the impact of any non-service-
connected disabilities, it is at least as 
likely as not that the veteran's service-
connected disabilities, either alone or 
in the aggregate, render him unable to 
secure or follow a substantially gainful 
occupation.

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
veteran's claim.  If any determination 
remains adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




 
 
 
 


